DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that prior art of record Bohn fails to teach wherein the control circuitry is configured to independently adjust each of the light-emitting elements to independently adjust the illumination in different respective areas of the spatial light modulator. The examiner respectfully disagrees since the colors Red Blue and Green are all induvial sources that emit light independently. Using BRI, the examiner has interpreted that each light  source emits its own light  to 3 different areas as seen in Figure 1 and not to a single point.  Therefore, Bohn would teach independently adjust each of the light-emitting elements to independently adjust the illumination in different respective areas of the spatial light modulator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Bohn (US Patent Publication Number 20130208362 A1) in view of Ishii (US Patent Publication Number 2011/0128607 A1).
Bohn teaches, as claimed in claim 1, an electronic device (Figs. 1-3; imaging units disclosed in multiple embodiments ¶ 0030), comprising: a head-mounted support structure (302); control circuitry (306); a spatial light modulator (106) that is supported by the head-mounted support circuitry, wherein the spatial light modulator  (106) has pixels and wherein the control circuitry  (306) is configured to produce an image using the pixels; a light source  (108) having multiple light-emitting elements (RGB) configured to produce illumination; and an optical system (115 +118 +208) configured to direct the illumination to the spatial light modulator (106) and to direct corresponding reflected image light from the spatial light modulator to an eye box, wherein the control circuitry (306) is configured to independently adjust each of the light-emitting elements to independently adjust the illumination in different respective areas of the spatial light modulator (¶ 0016), Bohn fails to teach wherein the control circuitry is configured to independently adjust the light-emitting elements by dimming at least one light-emitting element corresponding to an unused portion  of a field of view of the reflected image light. In a related art, Ishii teaches an electronic device, wherein the control circuitry (5531-5533) is configured to independently adjust the light-emitting elements by dimming at least one light-emitting element corresponding to an unused portion of a field of view of the reflected image light (¶ 0079).
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn, with the control circuitry, as taught by Ishii, for the purpose of providing a digitally controlled SLM to achieve display images with a 16 bit grayscale without cost penalty and without sacrificing brightness (¶ 0046).
Bohn teaches, as claimed in claim 2, wherein the multiple light-emitting elements (108) are configured to form a one-dimensional array of light-emitting elements.
Bohn teaches, as claimed in claim 3, wherein the multiple light-emitting elements (108) are configured to form an array of sets of light-emitting elements1 (Fig. 2).
Bohn teaches, as claimed in claim 4, wherein each set of the light-emitting elements (108) includes at least two of the light-emitting elements (Fig 2).
Bohn teaches, as claimed in claim 8, wherein the optical system includes a collimating lens, a diffuser, and a condenser lens (402) and wherein no fly’s eye lens array is present between the light source and the spatial light modulator.
Bohn teaches, as claimed in claim 9, wherein the light-emitting elements include red light-emitting diodes(R), green light-emitting diodes (G), and blue light-emitting diodes (B).
Bohn teaches, as claimed in claim 10, wherein the spatial light modulator comprises a spatial light modulator selected from the group consisting of: a liquid-crystal-on-silicon device and a digital micromirror device (¶0016).


Claims 5-7, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn (US Patent Publication Number 20130208362 A1) in view of Ishii (US Patent Publication Number 2011/0128607 A1) and in further view of  in view of Lee (US Patent Publication Number 2006/0067090 A1).
Bohn and Ishii fail to teach, as claimed in claim 5, wherein each set of the light-emitting elements includes a two-dimensional array of the light-emitting elements. In a related art, Lee teaches, wherein each set of the light-emitting elements (10) includes a two-dimensional array of the light-emitting elements (Fig. 5).
	It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn and Ishii, with the light emitting elements as taught by Lee, for the purpose of providing light can be collimated at a high efficiency without a decrease in the light use efficiency (¶ 0031).
Bohn and Ishii fail to teach, as claimed in claim 6, wherein the array of sets of light-emitting elements is configured to form a two-dimensional array of the sets. In a related art, Lee teaches wherein the array of sets of light-emitting elements is configured to form a two-dimensional array of the sets (Fig. 5).
	It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn and Ishii, with the light emitting elements as taught by Lee, for the purpose of providing light can be collimated at a high efficiency without a decrease in the light use efficiency (¶ 0031).
Bohn teaches, as claimed in claim 7,wherein the light-emitting elements include multiple red light-emitting diodes (R ) configured to be adjusted independently by the control circuitry, multiple green light-emitting diodes (G) configured to be adjusted independently by the control circuitry, and multiple blue light-emitting diodes (B)configured to be adjusted independently by the control circuitry and wherein the optical system comprises (Fig. 2 “ both arrays for each eye”): Bohn fails to teach a fly’s eye lens array; and a relay lens interposed between the fly’s eye lens array and the spatial light modulator. In a related art, Lee teaches wherein the light-emitting elements include multiple red light-emitting diodes (100R ), multiple green light-emitting diodes (100G) and multiple blue light-emitting diodes (100B) wherein the optical system comprises a fly’s eye lens array (406); and a relay lens interposed between the fly’s eye lens array (404) and the spatial light modulator (200).
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn and Ishii, with the light emitting elements as taught by Lee, for the purpose of providing light can be collimated at a high efficiency without a decrease in the light use efficiency (¶ 0031).
Bohn and Ishii fail to teach, as claimed in claim 11, wherein the light-emitting elements comprise light-emitting diodes. In a related art, Lee teaches wherein the light-emitting elements comprise light-emitting diodes (¶ 0029)
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn and Ishii, with the light emitting elements as taught by Lee, for the purpose of providing light can be collimated at a high efficiency without a decrease in the light use efficiency (¶ 0031).
Bohn teaches, as claimed in claim 17, a head-mounted device, comprising: a display system comprising a spatial light modulator (106), a light source (108) configured to produce illumination, and an optical system (115 +118 +208) configured to direct the illumination to
the spatial light modulator (106)  and to direct corresponding reflected image light from the spatial light modulator to an eye box (Fig. 2), wherein the light source comprises multiple red light-emitting light, multiple green light-emitting light, and multiple blue light-emitting light; and control circuitry (306) configured to independently adjust each of the red light-emitting light; independently adjust each of the green light-emitting light; and independently adjust each of the blue light-emitting light(¶ 0016), Bohn fails to teach red, blue and green light emitting diodes. In a related art, Lee teaches wherein the light-emitting elements are red, blue and green light emitting diodes. (¶ 0029)
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn and Ishii, with the light emitting elements as taught by Lee, for the purpose of providing light can be collimated at a high efficiency without a decrease in the light use efficiency (¶ 0031).

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn (US Patent Publication Number 2013/0208362 A1) in view of in view of Ishii (US Patent Publication Number 2011/0128607 A1) and in view of Lee (US Patent Publication Number 2006/0067090 A1) and in further view of Morrison (US Patent Publication Number 20180129057 A1).
Bohn and Ishii fail to teach, as claimed in claim 14, wherein the light source comprises a dichroic wedge combiner configured to combine red light from the red light-emitting diodes, blue light from the blue light-emitting diodes, and green light from the green light-emitting diodes to form the illumination. In a related art, Morrison teaches wherein the light source comprises a dichroic wedge combiner (443) configured to combine red light from the red light-emitting diodes, blue light from the blue light-emitting diodes, and green light from the green light-emitting diodes to form the illumination.
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn and Lee, with the optical combiner, as taught by Morrison, for the purpose of providing an anamorphically reshape an aggregate spot area of the aggregate laser beam (¶0007).
Bohn and Ishii fails to teach, as claimed in claim 18, wherein the light source produces red, green, and blue light and further comprises an optical element configured to combine the red, green, and blue light to provide the illumination. In a related art, Morrison teaches wherein the light source produces red, green, and blue light and further comprises an optical element (443) configured to combine the red, green, and blue light to provide the illumination.
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn and Ishii and Lee, with the optical combiner, as taught by Morrison, for the purpose of providing an anamorphically reshape an aggregate spot area of the aggregate laser beam (¶0007).

Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn (US Patent Publication Number 2013/0208362 A1) in view of in view of Ishii (US Patent Publication Number 2011/0128607 A1) and in further view of Childers (US Patent Publication Number 2017/0299850 A1)
Bohn and Ishii fail to teach, as claimed in claim 22, wherein the control circuitry is configured to independently adjust each of the light-emitting elements to provide more illumination in a first of the respective areas of the spatial light modulator than in a second of the respective areas of the spatial light modulator. In a related art, Childers teaches wherein the control circuitry is configured to independently adjust each of the light-emitting elements to provide more illumination in a first of the respective areas of the spatial light modulator than in a second of the respective areas of the spatial light modulator, the second of the respective areas corresponding to the unused portion of the field of view (¶0055).
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn and Ishii, with the light emitting elements as taught by Childers, for the purpose of providing span one or more arrays of LED devices, or may be a different group of LED devices from the second group, but the different group of LED devices may include a subset of one or more LED devices from the second group (¶ 0056).


Allowable Subject Matter
Claims 20 and 21 are allowed.
Claim 15, 16, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although prior art teaches, an electronic device has pixels and wherein the control circuitry is configured to produce an image using the pixels e comprising: a head-mounted support structure; control circuitry; a spatial light modulator, prior art fails to simultaneously teach wherein the light-emitting elements include red, green, and blue light-emitting diodes and wherein the light source comprises: a spectral and angular combiner element ;a red collimator and beam steering element configured to route red light from the red light-emitting diode to the spectral and angular combiner element; a green collimator and beam steering element configured to route green light from the green light-emitting diode to the spectral and angular combiner element; and a blue collimator and beam steering element configured to route blue light from the blue light-emitting diode to the spectral and angular combiner element, as claimed in claim 15; at least one lens that is configured to direct the reflected image light and that exhibits an off-axis roll off in intensity imparted to the reflected image light across a field of view of the reflected image, as claimed in claim 20; wherein the light-emitting elements include a first set of light- emitting elements that emit first light of a first wavelength range, a second set of light-emitting elements that emit second light of a second wavelength range different from the first wavelength range, and a third set of light-emitting elements that emit third light of a third wavelength range different from the first and second wavelength ranges, the light source further comprising: a spectral and angular combiner element; a first collimator and beam steering element  configured to route the first light from the first set of light-emitting elements to the spectral and angular combiner element; a second collimator and beam steering element configured to route the second light from the second set of light-emitting elements to the spectral and angular combiner element; and a third collimator and beam steering element configured to route the third light from the third set of light-emitting elements to the spectral and angular combiner element, as claimed in claim 23; herein the light-emitting elements include a first set of light- emitting elements that emit first light of a first wavelength range and a second set of light-emitting elements that emit second light of a second wavelength range different from the first wavelength range, the light source further comprising: an optical combiner element; a first beam steering element configured to route the first light from the first set of light-emitting elements to the optical combiner element; and a second beam steering element configured to route the second light from the second set of light-emitting elements to the optical combiner element, as claimed in claim 24;

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872
05 August 2022






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 An array of RGB elements for each eye.